         Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 1 of 16



  UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

                                 ,

                                     Plaintiff,                   MEMORANDUM
 v.                                                               OPINION AND ORDER

  WESTCHESTER COUNTY,                                              7 8       05619 (PMH)

          ,



                                    Defendants.
 ---------------------------------------------------------X



                                                                                               “        ”,

                                            (“C.O. Mays”)

                                                            (“Dep. Comm. Diaz”)

                                                                             (“Comm. Spano”)

“Defendants”). Plaintiff alleges that Defendants violated his Eighth

                                                                         .




                                                                                   Monell v. Dep’t of Soc.



                                                                                      Plaintiff’s complaint




                                                        1
          Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 2 of 16



      For the reasons set forth below, Defendants’ motion to dismiss is GRANTED in part and




                                   . The facts recited below are taken from Plaintiff’s

                . 9, “       ”).



              (“WCDOC”) at Valhalla                               .



11–                                        d an “ongoing issue” with Dennis Rooney (“Mr. Rooney”)



Rooney was “likely headed” to WCDOC.

                         would

      .




                         ,

                                                 “[a]t first sight of   laintiff,” Mr. Rooney attacked




                                                         ¶ 21. Plaintiff’s grievance

                                      22–23. When Plaintiff’s appeal was denied, Assistant Warden



                                                     2
         Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 3 of 16



                    (“Asst. Warden Delgrosso”)                  stated that “[t]he Westchester County



presently incarcerated in our facility.”                                    Asst. Warden Delgrosso’s

                                               County “fail[ed] to have a policy in place concerning

                                                         rtment’s custody” and that the failure to adopt

such a policy “was the direct and proximate cause of plaintiff’s injuries.”



           Fed. R. Civ. P 12(b)(6)

                                                                             a complaint for “

                                                 .” Fed. R. Civ. P. 12(b)(6). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’”                     , 556 U.S. 662, 678 (2009) (quoting

                            , 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the



           the misconduct alleged.”                     Twombly, 550 U.S. at 556). “

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.”        The factual allegations pled “m

to relief above the speculative level.” Twombly, 550 U.S. at 555.

       “When there are well

                                                                      to an entitlement to relief.”    ,

556 U.S. at 679. Thus, the court must “take all well

reasonable inferences are drawn and viewed in a light most favorable to the plaintiff[].”

                         d Cir. 1996). However, the presumption of truth does not extend to “legal



                                                    3
         Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 4 of 16



conclusions, and threadbare recitals of the elements of the cause of action.” Harris v. Mills, 572

                                                                                             st provide “more

than labels and conclusions” to show entitlement to relief. Twombly, 550 U.S. at 555.




                           ,                                                 (“



‘at the earliest possible stage in litigation.’”                                                            .

A 12(b)(6) motion based on qualified immunity may be granted if “the facts supporting the defense

appear on the face of the complaint.”

                                          –



                               718 F.3d 157, 166 (2d Cir.

                                                                                     must accept that “



                                    defeat the immunity defense.”             , 630 App’x at 42 (quoting

      nna                436



“(a) the defendant's action did not violate clearly established law, or (b) it was objectively

                                                   t his action did not violate such law.”                  ,

                                                                               479 F.3d 196, 211 (2d Cir.



                                                        4
        Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 5 of 16



        “A Government official's conduct violates clearly established law when, at the time of the



would have understood that what he is doing violates that right.”                      Born



If an officer’s belief that her action does not violate clearly established law is “objectively

          ,” she is shielded from liability by qualified immunity.                                   ,

                                                                     , 563 U.S. at 743 (“[Q]ualified

immunity ‘gives government officials breathing room to make reasonable but mistaken judgments

. . . [and] it protects ‘all but the plainly incompetent or those who knowingly violate the law.’”

                         ,




             ,               Spano (collectively “Individual Defendants”)

                                                                                        ’s safety

                                                         .              –31.

       Plaintiff’s claims against



           (Doc. 21, “Defs.’ Mot. to Dismiss” at 14).




                             on his way to WCDOC.

                                            ’s



                                                 5
            Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 6 of 16




                                                                           , based on the face of Plaintiff’s

                         ,                   ’s decision to deny




                                     they “created and maintain            the policies and regulations”

“resulted in plaintiff’s injuries, including but not limited to the ‘keep separate’ policy that was in

effect on the day that plaintiff was attacked by [Mr.] Rooney.”



WCDOC’s



                                                                                     ’

            Plaintiff’s safety                                        .1

                                         the “driving force” behind qualified immunity is “a desire to

ensure that ‘insubstantial claims' against government officials [will]

             ” Pearson                                        –32                        Anderson

438                      n.2 (1987)). Thus, the Supreme Court has “repeatedly . . . stressed the

importance of resolving immunity questions at the earliest possible stage in litigation.”

        ,                227

                          finds          question of a defendant’s entitlement to qualified immunity


1
                                                                      pretrial detainee’s failure to protect claim
alleging unconstitutional conditions of confinement “
Amendment, rather than the Cruel and Unusual Punishments Clause of the Eight Amendment.”                          ,
849 F.3d 17, 29 (2d Cir. 2017)

                                                        6
          Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 7 of 16



“



        ,” it is appropriate for the Court to



                          aff’d, 675 F. App’x                                          ,       .      ’

        Plaintiff’s complaint does not include any allegation that

               WCDOC’s

pretrial detainees’ Fourteenth Amendment rights

                           that WCDOC’s keep separate policy was in violation of clearly established



                      d maintaining WCDOC’s keep separate policy and that it is appropriate to

                                                                                                      Shannon

                                                          (affirming district court’s 12(b)(6) dismissal on

                                                                ’




                                                                                                             2



                          the Court finds that Plaintiff’s claim



           .

            Plaintiff’s


2
  The Individual Defendants also argue that they were not personally involved in the conduct that led to Plaintiff’s
injuries. Defs’ Mot. to Dismiss at 11–
                                                                        , the Court does not address Defendants’


                                                         7
             Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 8 of 16



redundant of Plaintiff’s claims ag

(2d Cir. 2012) (“

claim against the governmental entity itself . . . ‘official

another way of pleading an action against an entity of which an officer is an agent.”

           , 436 U.S. at 691 n.55).                               of Plaintiff’s

                                  .



           Plaintiff’s                                                         violated Plaintiff’s rights under the

                                                                                                   –31.

                              ,                          , Plaintiff’s second claim for relief asserting



                                                                      is the “vehicle

its employees' constitutional violations” and “treat[ing] all claims against the City and County

               claims”). Therefore, the first claim for relief brought against the County is dismissed. 3

           Plaintiff’s second claim for relief alleges

pursuant to 42 U.S.C. § 1983.



                                        Plaintiff’s constitutional rights and therefore the Court denies

Defendants’ motion to dismiss as to                                            .


3
    In addition to alleging that Defendants were deliberately indifferent to Plaintiff’s safety,           Plaintiff’s

There are no facts in Plaintiff’s complaint which
                             of Plaintiff’s                                                           .
                       3609, 2019 WL 3066378, at *5 (S.D.N.Y. July 12, 2019) (“Failure
                                                                  he Fourteenth Amendment”).            Plaintiff’s
                         , not a single sentence in Plaintiff’s complaint contains allegations sounding in equal
          —


                                                             8
         Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 9 of 16



                  ,

Plaintiff proves that “action pursuant to official municipal policy of some nature caused a

constitutional tort.” 436 U.S.     691.

                                                                    “(1) an official policy or custom

that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional right.”




demonstrate that “

                 icers.”

                                                  768 F.2d 40, 44 (2d Cir.




     so persistent and widespread that it constitutes a ‘custom or usage’ and implies the




insulate the County from municipal liability. Second Circuit precedent makes clear that “municipal

                                                                    e absence of individual liability.”



                           , 194       341, 350                                                       ,

                                                                          (“[T]he Second Circuit has


                                                   9
        Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 10 of 16




municipal liability.”                                   , 268 F.3d 65, 71 (2d Cir. 2001)

may be the case when the Court finds “

actions of the named individual defendants,”                                            0895, 2012

                                                                                    ,

                                                                                           ,

                                                                , but rather are the result of “the

                                                                                                   ,”




                                               allegations in Plaintiff’s Complaint concerning t



       First, Plaintiff’s complaint



     33.




     34.




           –34.                                                        WCDOC’s



        , the Court’s analysis does not turn on which

wishes to pursue                ,


                                                10
        Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 11 of 16




Warden Delgrosso during the appeal of his grievance that “



incarcerated in our facility.”



communicated to Plaintiff by Asst. Warden Delgrosso is WCDOC’s official policy or a custom or



                                                         “[a]



unconstitutional violation,” Brogdon

200               Defs’ Mot. to Dismiss at 7,                        Plaintiff’s

“allegations of fact tending to support” the existence of a policy, the Court finds that Plaintiff has

                                                                                                  , 48

F.3d 674, 685 (2d Cir. 1995)



       Defendants’ reliance on cases asserting that a p

                                                                                                      .




the trial court to state that “the jury could ‘infer,’ from ‘a single, unusually excessive use of force



                                                                          ’”



                                                  11
           Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 12 of 16



       ,

                   .



               ,



                       laintiff “

                        related to how inmates with burns were treated.”



Care

                                         two



                                                         ,

               allegedly harmed by WCDOC’s policy.




argue that “Mr. Rooney, not the DOC’s ‘keep separate’ policy, was the cause of Plaintiff’s

injuries,” Defs’ Mot. to Dismiss at 6–7, “[c]ausation                             . . . .”




                                                              ,



                       –18. Plaintiff further alleges that “[a]t first sight of



                                                    12
        Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 13 of 16



viciously attacked and seriously injured plaintiff.”                           finds

                       WCDOC’s                           was a cause of Plaintiff’




                                p. 2d 527, 550 (S.D.N.Y. 2014) (“

                      claim cannot lie.”                                         523 Fed.        ’x 832,



Fourteenth Amendments “[t]o be free from cruel and unusual punishment resulting from deliberate

indifference to his safety.”

        “                      re constitutionally required to ‘take reasonable measures to guarantee

the safety of the inmates,’ in particular, ‘to protect prisoners from violence at the hands of other

prisoners.’”

                                                         –

do have a duty to protect prisoners from violence at the hands of other inmates, “not . . . every



for prison officials responsible for the victim's safety.”                                  9218, 2006

                                                                    , 511 U.S. at 834 .

                                                                                          –11.

detainee’s                                                                                         “



Unusual Punishments Clause of the Eight Amendment.”

            , 343 F.3d 35, 49 (2d Cir. 2003 .



                                                   13
        Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 14 of 16



                                      failed to protect the detainee by showing that (1) “

                   ‘under conditions posing a substantial risk of serious harm;’ and [(2)] the prison

official showed ‘deliberate indifference to inmate health or safety.’”



a plaintiff show that his conditions of confinement “pos[ed] an unreasonable risk of serious

damage” to his health

3985, 2019 WL 3287818, at *6 (S.D.N.Y. July 19, 2019) (

plaintiff must show that “he or she was ‘i                                                    risk

       harm’”

                                                                             “acted intentionally to




                                posed an excessive risk to health or safety.”

35.




that his conditions of confinement posed a substantial risk of serious harm to his safety. Defs.’

                    –10.

        an “ongoing issue” with Mr. Rooney and that Mr. Rooney was “likely headed” to the

                ¶ 13. Plaintiff further alleges that he informed C.O. Mays that Mr. Rooney “was

known in the Yonkers community as a violent and volatile individual” and that Plai

that prison officials were familiar with Mr. Rooney “due to numerous incidents in which [Mr.

Rooney] attacked staff and inmates while housed at WCDOC during periods prior to plaintiff’s



                                                 14
        Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 15 of 16



arrival.”            –15.                                                                      “[a]t first

                 ,

eye socket and causing multiple fractures to plaintiff’s neck in addition to other injuries.”



emergency treatment.”           .



                      ,                        6



                                                   cials were not deliberately indifferent to Plaintiff’s

            .’ Mot. to Dismiss at 10.

                      , and, while C.O. Mays noted on Plaintiff’s Medical Assessment Report that



                                                         ¶ 16. Despite Plaintiff’s identification of Mr.



placed in the same housing unit as Plaintiff and attacked Plaintiff “[a]t first sight” causing serious

                 8–19.                                         ,d

                                                                                    y’




                                                                                         ’

                                                                 Plaintiff’s



prison officials were not deliberately indifferent because “



                                                    15
        Case 7:18-cv-05619-PMH Document 27 Filed 04/29/20 Page 16 of 16



defendants had actual knowledge of any specific threat to his safety”).




                                                              4
                                                                  Accordingly, Defendants’ motion to




        Based on the foregoing, Defendants’ motion to dismiss is GRANTED in part and DENIED

        Defendants’ motion to dismiss

Defendants’ motion to dismiss the second claim for relief against

                       shall file an answer to Plaintiff’s complaint within fourteen days of the date of



                                                                   19




                  29, 2020
                                                                  ____________________________




4

                                                                  –54 (2d Cir. 2013) (“[T]


        ity.”).

                                                    16
